Citation Nr: 1537498	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-27 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.  

2.  Entitlement to an initial rating in excess of 20 percent for neck strain with spondylosis and disc space narrowing (cervical spine disability).

3.  Entitlement to an initial rating in excess of 10 percent for left lateral epicondylitis (left elbow disability).

4.  Entitlement to an initial compensable rating for left middle finger degenerative joint disease (left middle finger disability).

5.  Entitlement to an initial compensable rating for left ring finger strain with ankylosis (left ring finger disability).

6.  Entitlement to an initial compensable rating for muscle tension headaches.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2010.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Portland, Oregon, certified the appeal to the Board.  

The Veteran testified before the undersigned Veterans Law Judge in June 2014; a transcript of the hearing is of record

The Veteran also filed a notice of disagreement (NOD) regarding the issues of entitlement to service connection for hypertension, allergic rhinitis, and a left ankle disorder.  See November 2011 NOD.  In an August 2012 rating decision, the RO granted service connection for hypertension, allergic rhinitis, and a left ankle disorder, which constitutes a full award of the benefits sought with respect to these issues.  Thus, these matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board also notes that additional evidence has been received since the April 2013 supplemental statement of the case (SSOC) and May 2013 statement of the case (SOC).  The Veteran submitted additional private medical records, including a July 2014 magnetic resonance imaging (MRI), with a waiver of initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2015).  In addition, VA treatment records dated through April 2015 were associated with the file, but without a waiver from the Veteran.  In this case, because the Board is granting service connection for cervical radiculopathy, there is no prejudice to the Veteran in the Board's review of this additional evidence.  With regard to the claims remaining on appeal, the RO will have an opportunity to review any additional evidence on remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for the Veteran's service-connected cervical spine, left elbow, left middle finger, left ring finger, and headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence of record shows that the Veteran's cervical radiculopathy of the left upper extremity is related to his military service.




CONCLUSION OF LAW

Cervical radiculopathy of the left upper extremity was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has radiculopathy of the left upper extremity that was incurred in or is related to his service-connected cervical spine disability.

The Veteran's service treatment records show that he was diagnosed with a herniated disc at the C6-C7 level and C7 radiculopathy with reduced left arm strength.  See July 2008 record.  He underwent a cervical foraminotomy and nerve decompression at the C6-C7 level on the left side and experienced some improvement in his arm pain.  See August 2008 record.

A report of a September 2010 VA spine examination reflects that the Veteran reported that the surgery had improved his condition "a great deal."  He indicated that he had atrophy and weakness of the left lower pectoral and left triceps muscles, but that he had regained some strength since the surgery.  A motor examination revealed slight deficits on the left side with left elbow flexion and extension and left wrist flexion.  Sensory and reflex examinations were normal.  Left biceps and triceps atrophy was noted.  The diagnosis was chronic neck strain with mild spondylosis and disc space narrowing at C5-C6.  The examiner noted associated C7 radiculopathy with spondylosis, residuals of C6-C7 laminectomy and posterior cervical foraminotomy.  

The report of a September 2010 VA general medical examination reflects that reflex, motor, and sensory examinations of the upper extremities were normal bilaterally.  

The Veteran separated from service in December 2010.

Thereafter, a November 2011 VA treatment record reflects that the Veteran had some atrophy in the left trapezius muscle.  His upper arm strength and reflexes were symmetrical.  

The report of a March 2013 VA examination reflects that the Veteran reported that he had had no radicular symptoms since the surgery.  Muscle strength, reflex, and sensory examinations were normal, and the examiner indicated that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  

A December 2014 VA primary care note documents the Veteran's report that, in June 2014, he had a return of left neck, shoulder, and elbow pain with numbness to the left arm and hand similar to what he experienced in 2008 while in service.  An April 2015 VA neurosurgery note reflects that a July 2014 magnetic resonance imaging (MRI) was reviewed.  It was noted that there was mild right and moderately severe left C7 foraminal stenosis due to focal left C6-C7 disc protrusion.  It was also noted that the Veteran reported that he had complete relief after the surgery in 2008; however, his symptoms returned in July 2014.  The assessment was that the Veteran had a history of left C6-C7 foraminotomy in 2008 with great relief for almost six years, now with return of neck pain and a left C7 radiculopathy.  

Generally, to establish service connection, a Veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the evidence indicates that this condition was incurred in service as a result of a herniated disc.  Although surgery relieved his symptoms were a period of time, VA treatment records indicate that his radicular symptoms returned in June or July 2014.  His current symptoms are similar to those he experienced in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for cervical radiculopathy of the left upper extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for cervical radiculopathy of the left upper extremity is granted.


REMAND

First, a remand is required to obtain outstanding private and VA treatment records.  An April 2015 VA treatment record reflects that the Veteran reported left elbow pain with activity and described having an electromyography (EMG)/nerve conduction study (NCS) in Phoenix, Arizona, through a private physician.  On remand, the AOJ should assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(1) (2014).  

In addition, the AOJ should obtain any outstanding, relevant VA treatment records dated since April 2015.  See 38 C.F.R. § 3.159(c)(2).  

Second, a remand is required for an additional VA examination to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine disability.  In this regard, the Board notes that the Veteran was last examined in March 2013, which was over two years ago.  Since then, the Veteran has reported that his symptoms have worsened.  See December 2014 and April 2015 VA treatment records.  Because there is evidence suggesting a possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, there are some inconsistencies in the report of the March 2013 VA spine examination that require clarification.  Notably, the examiner indicated that the Veteran did not have intervertebral disc syndrome (paragraph 13), which contradicts the prior diagnosis of neck strain with spondylosis and disc space narrowing (paragraph 1).  Furthermore, the record indicates the Veteran has a history of herniated pulposus nucleus, and a July 2014 MRI notes disc involvement at multiple levels.  Therefore, the Board finds that another VA examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2015).

Third, because the Veteran has reported that his service-connected headaches are associated with his cervical spine disability (Board Hearing Transcript (Tr.) at 7-8), the Board finds that this issue must also be remanded for current findings.  

Fourth, a remand is required for an additional VA examination for the Veteran's service-connected left middle finger and left ring finger disabilities.  The Board notes that a 10 percent rating is warranted for each group of minor joints affected by limitation of motion when degenerative arthritis is established by x-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  VA examinations were conducted in September 2010 and March 2013; however, there is some discrepancy as to whether the Veteran currently has arthritis of the left middle finger, left ring finger, or both fingers.  

The Veteran's service treatment records indicate that he injured his left hand playing softball in July 2003.  A July 2003 x-ray of the left fourth (ring) finger showed a comminuted, intra-articular fracture at the base of the fourth middle phalanx with mild dorsal subluxation.  An August 2003 x-ray of the left fourth (ring) finger showed degenerative changes distally, soft tissue swelling about the proximal interphalangeal (PIP) joint, and evidence of a volar plate avulsion fracture, healing.  In June 2005, it was noted that the Veteran had fractured his left middle finger three years ago, and an x-ray of the left middle finger was ordered.  The x-ray showed significant degenerative changes of the fourth PIP, and the impression was moderate fourth PIP degenerative joint disease.  However, corresponding clinical records noted osteophytes and severe arthritic changes in the left middle finger PIP joint.  The report of a September 2010 VA examination indicates that x-rays showed "hypertrophic changes at the base of the middle phalanx, fourth digit possibly secondary to prior trauma DJD." The report of the March 2013 VA examination reflects that arthritis had been documented, but not in multiple fingers.

The Board notes that the Veteran is currently service-connected for left middle finger degenerative joint disease; however, based on the foregoing, it is unclear whether he actually has arthritis in that finger.  Therefore, additional clarification is needed.

In addition, the Board notes that the Veteran was last provided a VA examination for his left elbow disability in March 2013.  As this case is already being remanded for records, the Board finds that another VA examination would be helpful in ascertaining the current severity and manifestations of his service-connected left elbow disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine, left elbow, left middle finger, left ring finger, and headaches.  The AOJ should specifically request the name and address of the physician in Phoenix, Arizona, who conducted testing of his left elbow.  See April 2015 VA treatment record.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Portland VA Medical Center dated since April 2015.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected muscle tension headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's headaches under the rating criteria.  In particular, the examiner should comment as to frequency and severity of the Veteran's service-connected headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left middle finger and left ring finger disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left middle finger and left ring finger disabilities under the rating criteria.  In particular, the examination should provide the range of motion and state whether there is any form of ankylosis.  The examiner should also clarify whether the Veteran has arthritis in his left middle finger, left ring finger, or both fingers.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left elbow disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left elbow disability under the rating criteria.  In particular, the examiner should provide the range of motion of the elbow in degrees and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should indicate whether there is any other impairment, to include flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, impairment of the radius, or impairment of supination and pronation.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


